Citation Nr: 1708873	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in St. Paul, Minnesota


THE ISSUE

Whether the creation of an overpayment of VA compensation benefits in the amount of $2,565.00 was valid.


(The issues of whether the removal of (L.), the Veteran's former spouse, as a dependent effective March 1, 2003 and addition of (K.), the Veteran's spouse, and (O.), his minor child, as dependents effective May 1, 2008 were proper are addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1982 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Debt Management Center of the Department of Veterans Affairs (VA) in St. Paul, Minnesota, which informed the Veteran of the creation of an overpayment of VA compensation benefits in the amount of $2,565.00, which was based on failure to timely notify VA of the divorce from (L.), and his appellate and waiver rights.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In November 2013, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ), in part, to obtain VA telephone logs and other documentation pertaining to the Veteran's communication with VA during the relevant time period.  VA attempted to obtain the telephone records, but concluded that there are no VA telephone records available for this Veteran, and that further efforts to obtain them will be futile.  See January 2015 VA memorandum.  Based on the foregoing, the Board finds that the AOJ substantially complied with the November 2013 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A November 2014 VA Form 21-22 shows that the Veteran was represented by a Veterans Service Organization (VSO).  In April 2015, that representation was withdrawn by the VSO (representative).  In February 2015, the Veteran indicated that he had appointed a private attorney; however, a VA Form 21-22 (Power of Attorney) is not of record.  In January 2017, VA sent a letter to the Veteran to give him a chance to select a representative.  The January 2017 letter informed the Veteran that if a response is not received within 30 days, VA would assume that the Veteran wishes to represent himself.  To date, a response to the January 2017 letter has not been received; therefore, the Veteran is unrepresented in this appeal.  

A February 2009 written statement from the Veteran may be reasonably construed as a request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,565.00, which has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. April 1991 was the last month that VA was notified that the Veteran had dependents, to include by marriage to (L.).

2. The Veteran and (L.) were divorced on February [redacted], 2003.

3. Notice of the Veteran's divorce from (L.) was first received at the RO in April 2008.

4. The RO terminated benefits on behalf of (L.) on April 30, 2008, effective March 1, 2003.

5. The Veteran improperly received monthly payments during the period from March 1, 2003 to April 30, 2008 on behalf of (L.) as a dependent spouse; these payments amounted to $2,565.00.


CONCLUSION OF LAW

The overpayment of disability benefits in the amount of $2,565.00 due to the removal of former spouse (L.) as a dependent, effective March 1, 2003, was validly created.  38 U.S.C.A. §§ 5107, 5112, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.501 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  As discussed below, the pertinent facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance of compensation to or for a veteran in the event of divorce or annulment.  Because the appeal must be denied because of a lack of legal entitlement, further discussion of VA's notice and assistance obligations is moot.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994);  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also VAOPGCPREC 5-2004.

Analysis of Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.911 (2016).  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  In order for the Board to determine that the overpayment was not properly created, it must be established that the beneficiary was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the erroneous payment of benefits.  Sole administrative error connotes that the beneficiary neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the beneficiary's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. 
§ 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997).

The Veteran contends that the overpayment of VA compensation benefits in the amount of $2,565.00 was improperly created as a result of VA error.  Specifically, as stated above, the Veteran asserted that the effective dates for the removal of the former spouse (L.) and the addition of the current spouse (K.) and dependent child (O.) are incorrect because VA failed to acknowledge that he had promptly contacted VA by telephone to report the changes in the status of dependents.

VA regulations clearly state that upon a divorce payment of additional compensation for a veteran's dependent spouse will be reduced effective the last day of the month in which such divorce occurred.  38 C.F.R. § 3.501(d)(2).  In this case, April 1991 was the last month that VA received notice that the Veteran had dependents, to include by marriage to (L.).  See April 2001 VA Form 21-686c.  The record reflects that the Veteran and (L.) were divorced on February [redacted], 2003, as documented on their Divorce Decree; therefore, the Board finds that the removal of (L.), the Veteran's former spouse, as a dependent effective March 1, 2003 was proper.  This is the removal date applied by the RO in this case.  

The Veteran asserts that he timely informed VA by telephone of the divorce and remarriage.  See June 2008 Veteran statement; June 2013 informal hearing presentation.  The Board finds that the Veteran's assertions that he notified VA by telephone of the divorce from (L.) are not credible because such assertions are not supported by the other evidence of record, which shows that the Veteran did not have any telephone contact with VA during the period from his divorce from (L.) in February 2003 to April 2008 when the Veteran provided VA with the updated list of dependents pursuant to a November 2007 request by VA.  

The Court has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id.  While the Ashley case dealt with regularity procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

In this case, the Board finds that the Veteran's contentions that he informed the RO by telephone of his divorce and remarriage provide no indicia of irregularity in the administrative process at the RO, and does not constitute clear evidence to the contrary as required to rebut the presumption of administrative regularity in the processing of the removal of (L.) as a dependent.  In this regard, upon remand by the Board in November 2013, the AOJ attempted to obtain evidence of the Veteran's telephone contact, but concluded there are no VA telephone records available for this Veteran, and that further efforts to obtain them will be futile.  See January 2015 VA memorandum.  Essentially, there is no record of any telephone contact between the Veteran and VA during the period in question.

Further, there is no suggestion in the record, either indicia or actions by the Veteran, suggestive of him having informed VA of the divorce from (L.) between February 2003 and April 2008.  Although the Veteran admittedly is aware that additional disability compensation is awarded if a veteran proves that he has dependents, he did not contact VA at any time between February 2003 and April 2008 to inform VA of the divorce from (L.).  The record also reflects that the Veteran filed the VA Form 21-686c, which showed that he was married to (K.) and not (L.), and submitted the February 2003 Divorce decree in April 2008 in response to the VA's November 2007 request to provide an updated list of dependents.  The Veteran's contentions alone do not constitute clear evidence that the Veteran contacted VA during the period in question so as to rebut the presumption of administrative regularity in the processing of the Veteran's claim for additional compensation for dependents. 

The Veteran does not dispute the specific monthly amounts used in calculating the overpayment.  The total debt in the amount of $2,565.00 represents payments to the Veteran for the Veteran's former spouse, (L.), from the date of their divorce in February 2003 to April 2008.  In this case, the Veteran did not notify the RO of the divorce from (L.) until April 2008, more than 5 years after the divorce took place.  It is the sum of these amounts, comprising more than 60 months of payments on behalf of (L.), that accounts for the overpayment of $2,565.00.  

The applicable regulation provides that the effective date of discontinuance of pension or compensation to or for a veteran in the event of divorce or annulment on or after October 1, 1982 will be the last day of the month in which divorce or annulment occurred.  See 38 C.F.R. § 3.501.  Because the Veteran's divorce from (L.) was finalized on February [redacted], 2003, as documented on their Divorce Decree, the removal of (L.), the Veteran's former spouse, as a dependent effective March 1, 2003 was proper.  This is the date applied by the RO in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not the evidence is dispositive, the doctrine of reasonable doubt is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.


ORDER

An overpayment of VA disability compensation in the amount of $2,565.00 having been validly created, the appeal is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


